Citation Nr: 1500750	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran is service-connected for musculoskeletal strain of the lumbar spine with degenerative joint disease (rated as 40 percent disabling); type II diabetes mellitus (rated as 40 percent disabling); right and left lower extremity peripheral neuropathy (each rated as 30 percent disabling); right upper extremity peripheral neuropathy (rated as 30 percent disabling); left upper extremity peripheral neuropathy (rated as 20 percent disabling); left foot cellulitis with ulcers (rated as 10 percent disabling); and right foot cellulitis with ulcers and erectile dysfunction (rated as noncompensable); a total rating based upon individual unemployability has been in effect since August 8, 2002.  

2.  The evidence demonstrates it is as likely as not that the Veteran's service-connected disabilities render him so helpless as to be in the need of regular aid and attendance.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for SMC due to the need for regular aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

II.  Analysis

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance, as he claims that he needs assistance with activities of daily living, to include bathing, dressing, transportation and diabetic wound care.

The Veteran is service-connected for musculoskeletal strain of the lumbar spine with degenerative joint disease, rated as 40 percent disabling; diabetes mellitus type II rated as 40 percent disabling; peripheral neuropathy of the right and left lower and extremities, each rated as 30 percent disabling; peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; left foot cellulitis with ulcers, rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; and right foot cellulitis with ulcers, rated as noncompensable.  A total rating based upon individual unemployability has been in effect since August 2002.

The Veteran's VA treatment records document treatment of his diabetes, low back pain, peripheral neuropathy, and skin ulcerations of the legs.  A December 2008 noted that the Veteran presented left hip discomfort with radiation down left leg.  He underwent EMG study to rule out compression from the spine.  The EMG study of the extremities was noted to be normal and there was no electrodiagnostic evidence for lumbosacral radiculopathy either side.

A February 2009 home healthcare evaluation note indicated that the Veteran was suffering from numerous co-morbidities including peripheral vascular disease, hypertension, morbid obesity, degenerative lumbar disc disease, arthritis, diabetic neuropathy, foot deformity, kidney stones and GERD.  She noted that the Veteran's edema was significant in lower extremities.  He did elevate and had compression stockings which he no longer could get on. He has a FlowTron Flowpress which he stated he used daily as compression therapy. His wife demonstrated use of this machine. He had special orthotic shoes ordered as well. The wound care regimen his wife was using had resulted in positive progress, according to the Veteran and his wife. She did the treatments two times daily.

A February 2009 VA home healthcare consultation and March 2009 addendum reflects that a VA nurse spoke with the Veteran's home healthcare nurse.  The home healthcare nurse noted that the Veteran was not homebound and was attending outpatient treatment.  It was noted that the Veteran had significant lower extremity edema bilaterally and open wounds.  Home healthcare was referred due to cellulitis.  She reported that the Veteran was large, sedentary and dependent and had not been using his lymphopress equipment because the wraps of the equipment made him too hot.

A March 2009 private treatment report noted an impression of severe problems with chronic venous stasis, but that the Veteran's morbid obesity was the underlying major problem.

An April 2009 VA outpatient note reflects that the Veteran had been getting homecare and Uniboots for his feet and his condition had improved.  The Veteran's wife also expressed concerned with his hip mis-alignment and lower back issues that were caused by his degenerative disease.  At that time, a neurologic examination was normal.  The lower extremities were red with 2+ edema. There were multiple closed lesions on the back of the lower thigh. The Veteran was assessed with hypothyroidism, degenerative joint disease, morbid obesity, esophageal reflux disorder, Barrett's Esophagitis, lymphedema, open calf wound, aseptic Ulcers, and stasis ulcers.

A June 2009 private physician's report of medical examination in support of aid and attendance, housebound benefits, or special monthly compensation completed by Dr. C. indicates that the Veteran had been diagnosed with osteoarthritis, Barrett's Esophagus, diabetic issues related to type II diabetes mellitus, obesity, hypertension, and hypothyroidism.  He noted that the Veteran could not walk unaided, as he suffered from neuropathy, obesity, and degenerative changes of the lower back.  He was also restricted in the ability to feed, bathe, and dress himself due to his body habitus and limited mobility.  He noted that the Veteran was not permanently bedridden or blind, but that he did require assistance (driving) to leave home.  The Veteran also required care from an in-home provider for frequent wound care of stasis edema of the lower legs.  Other pathology pertinent to the question of whether the Veteran was housebound or in need of regular aid and attendance included cardiac disease and hypertension from metabolic syndrome.

On VA examination in August 2009, the Veteran reported that he was on insulin and oral medication for his diabetes, but he had no activity restrictions due to diabetes.  With respect to peripheral neuropathy, the Veteran complained of numbness and tingling in the upper extremities.  He also experienced numbness in the lower extremities with loss of sensation from the knees down, but he had not had any worsening of his ulcers and his last ulcer was reportedly in 2005.  It was noted that he was under meticulous home health care provided by his wife.  He also experienced chronic swelling and wore compression stockings.

He did not have any ulceration or skin breakdowns on examination.  The examiner also observed that the Veteran had severe low back and left hip problems, as well as morbid obesity.  He and his wife lived independently and he last worked in 2000, stopping work due to an on-the-job injury involving his ribs.

The Veteran had not driven for the previous 2 years.  In a typical day, he got up and used either a wheelchair, sat around the house, or walked to his shop.  He also did sedentary activities.  

While he was not housebound, he left the home rarely.  He was not able to leave his house without the assistance of another adult, both for transportation purposes and also to assist with ambulation because of his fall risk.  He used a wheeled walker for the last 3-4 years and stated that his ambulation was limited mainly by his low back and hip pain.  He was able to walk around the house as most 30 feet.  He could not walk without his walker.  He also used a wheelchair.  

In terms of daily activities, the Veteran needed assistance with dressing of his lower extremities and mainly his socks, shoes, and compression stockings.  He also needed assistance with bathing.  He had trouble getting up from the toilet, but was otherwise independent in toileting.  He was independent in feeding and hygiene. He was unable to give his own insulin shots because he could not reach the other side of his arm.  He could not do chores because he could not lift, bend, stoop, walk, or carry objects.

After physical examination, the examiner opined that the Veteran could be left alone and was not in immediate danger of harming himself in his environment or daily hazards.  However, he was at risk for falls with walking and had limited mobility contributed by his lumbar pain, hip pain, and obesity.

She further opined that the need for aid and attendance was not due to diabetes or diabetic complications, with the exception of his severe peripheral neuropathy of the extremities.  He noted that whether the peripheral neuropathy contributed to his need of aid and attendance could not be determined without resort to mere speculation, because the Veteran likely had main limitation of morbid obesity, low back pain, and left hip pain and his primary reasons for need for aid and attendance.

On VA orthopedic examination in August 2009, the examiner noted that the Veteran was not able to ambulate without a wheeled walker, was unable to get up without a left chair, and the use of a cane or crutches.  However, in her opinion, the Veteran's need for aid was related to his obesity as opposed to the service-connected lumbar spine condition.

Home healthcare notes reflect treatment of diabetic wounds and management of diabetes symptoms.

In a December 2012 statement, the Veteran's home healthcare wound nurse indicated that she had seen the Veteran many times during the past 3 years.  She noted that he was morbidly obese with a weight exceeding 400 pounds.  He also had very brittle diabetes, lymphedema of both legs, chronic venous insufficiency, chronic back and degenerative joint disease in his hips-which she noted severely limited his ability to walk and transfer-diabetic polyneuropathy, chronic pain, and depression.  She reported that she was working with the Veteran on a diabetic foot ulcer of the right foot which needed to be off-loaded, and a venous ulcer on the left shin which wads over a year old, and a surgical wound on his buttock.  She indicated that the Veteran had chronic wounds of the bilateral lower extremities which were complicated severely by his diabetes, putting him at severe risk of amputation.

The nurse further indicated that the Veteran's wife had stopped working several years ago to take care of the Veteran, and if he had no caregiver, he could not stay at home.  She noted that the Veteran needed help with every he did, including showering, dressing, day-to-day nursing care, medication management, meals, housekeeping, and transportation-which was minimal due to immobility issues.  She noted that the Veteran was very heavy care primarily due to his morbid obesity, which compounded his inability to move.  He lived in a lift and got a boost for transfers.  

A January 2013 report from the Tillamook Medical Group notes that the Veteran was seen for a left leg lesion thought to be a skin ulcer.  He had received treatment through home health for at least 4 months with no improvement in the wound.  He underwent punch biopsy of the left lower leg lesion and a left medial canthus area skin lesion, and both demonstrated basal cell carcinoma.  The Veteran's treating home healthcare nurse described a left leg ulcer that apparently had been present for approximately 2 years, and that had tried with multiple therapies with some improvement, but recently the wound had enlarged.  An assessment of basal cell carcinoma of the lower leg was indicated.

On VA examination in June 2013, the Veteran reported that he left his house only a few times per month, primarily for physician visits.  He lived with his wife in his own home.  He stated that his balance was poor, but he had not fallen in the past 12 months.  He needed limited assistance in getting dressed, in that he had difficulty getting on his pants, shoes, and socks due to morbid obesity.  He was able to groom and toilet independently, but he needed some assistance with bathing.

The examiner indicated that the Veteran suffered from imbalance affecting the ability to ambulate.  Other impairment affecting the Veteran's ability to protect himself from his daily environment included his morbid obesity, which limited his ability to bend over, reach for his feet and legs, and dress and bathe.

The examiner indicated that the Veteran was unrestricted in the ability to leave the home, but he was only able to walk without the assistance of another person within the home.  Best corrected vision was not worse than 5/200 in both eyes.  Balance and propulsion were indicated to be unsteady, and there was muscle weakness in both lower extremities.  

Peripheral neuropathy examination revealed full strength in the upper and lower extremities bilaterally.  Deep tendon reflexes were absent in all extremities.  Sensation was decreased in the hands and fingers bilaterally, while it was absent in the ankle, lower leg, feet, and toes bilaterally.  Position, vibration, and cold sensation were also absent in the lower extremities.  The examiner indicated that there was moderate incomplete paralysis of both lower extremities.  Examination of the lumbar spine revealed flexion limited to 50 degrees and extension limited to 5 degrees with less movement than normal and pain with repetitive range of motion.  It was noted that he used a walker due to peripheral neuropathy of both legs and his back.

The examiner diagnosed venous insufficiency, morbid obesity, diabetes, and diabetic neuropathy.  He also noted lumbar strain with degenerative joint disease.

The examiner noted that the Veteran's morbid obesity and attendant complications profoundly limited his functional capacity.  He determined that the peripheral neuropathy of the lower extremities would make ambulation problematic, but would not in and of itself require regular aid and attendance.  The examiner indicated that the Veteran's cellulitis and diabetic foot ulcers have essentially resolved with treatment.  He also noted that the Veteran's lumbar spine condition is not described the orthopedist as requiring aid and attendance.

Based on a thorough review of the record, the Board concludes that the Veteran is in need of aid and attendance.  He requires assistance with ambulation, some activities of daily living, transportation, and diabetic wound care.  The question though, is whether this need is due to service-connected disabilities.  

As indicated, the Veteran's mobility and activities are significantly limited due to his non-service connected obesity and hip disability.  The 2013 VA examiner specifically determined that the Veteran's need for aid and attendance was related to his obesity alone.

However, in the present case, there is sufficient evidence demonstrating the service-connected diabetes with resultant peripheral neuropathy of all extremities and cellulitis and ulcers of the lower extremities, as well as the service-connected lumbar spine disability, on their own, cause the Veteran to require help in dressing himself, bathing, feeding, wound care, and attending to the wants of nature at least some of the time.  The statement from the Veteran's home healthcare nurse reflects that the Veteran is unable to care for his diabetic ulcers and wounds without her assistance or that of his wife. While the 2013 VA examiner indicated that such wounds had resolved with treatment, medical records document that this treatment is provided by his spouse and home healthcare nurse. 

Treatment records and examination reports reflect that while his obesity is a limiting factor, the Veteran also experienced back pain and peripheral neuropathy with resultant weakness and limited mobility.  Where it is unclear what condition is the cause of a particular symptom or disability, VA must apply the benefit of the doubt to attribute the symptoms to a service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, resolving all reasonable doubt in the Veteran's favor, entitlement to special monthly compensation based upon the need for aid and attendance is granted.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.159, 3.350(b)(3), 3.352(a).  


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


